Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                        Jan 14 2015, 9:41 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                  GREGORY F. ZOELLER
Indianapolis, Indiana                             Attorney General of Indiana

                                                  JUSTIN F. ROEBEL
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ANTHONY ERVIN,                                    )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )       No. 49A02-1406-CR-390
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                     APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Vernon Lorenz, Judge Pro Tem
                             Cause No. 49F10-1311-CM-71738


                                       January 14, 2015

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                       Case Summary

          Anthony Ervin appeals his conviction for Class A misdemeanor trespass. We

affirm.

                                             Issue

          The sole issue before us is whether there is sufficient evidence to support Ervin’s

conviction.

                                             Facts

          On November 5, 2013, Ralph Bridgeforth, who is a reserve officer for the Lawrence

Police Department, was working “off-duty as a security officer for the Greyhound

Terminal” in Indianapolis. Tr. p. 5. In his position as a paid security guard for Greyhound,

Bridgeforth would “look for any type of violations such as trespassers, or any violation of

the law.” Id. at 5-6. Bridgeforth also had the authority to kick people off of the property

as he saw fit. On that day, Bridgeforth encountered Ervin in the terminal yelling at a female

customer. Bridgeforth took Ervin to a security station and checked Ervin’s name against a

“Trespass List,” which showed that in October 2012, Bridgeforth had asked Ervin to leave

the terminal and was told he could not return.

          Ervin was arrested and charged with Class A misdemeanor trespass. After a bench

trial Ervin was convicted as charged. He now appeals.

                                           Analysis

          Ervin argues that there is insufficient evidence to support his conviction. When

reviewing a challenge to the sufficiency of the evidence, we neither reweigh the evidence

nor assess the credibility of witnesses. Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012).

                                               2
We view the evidence—even if conflicting—and all reasonable inferences drawn from it

in a light most favorable to the conviction and affirm if there is substantial evidence of

probative value supporting each element of the crime from which a reasonable trier of fact

could have found the defendant guilty beyond a reasonable doubt. Id.

       A person who, not having a contractual interest in the property, knowingly or

intentionally enters the real property of another person after having been denied entry by

the other person or that person’s agent commits Class A misdemeanor trespass. Ind. Code

35-43-2-2(b)(1). “Agency is a relationship resulting from the manifestation of consent by

one party to another that the latter will act as an agent for the former.” Glispie v. State,

955 N.E.2d 819, 822 (Ind. Ct. App. 2011) (quotation omitted). “To establish an actual

agency relationship, three elements must be shown: (1) manifestation of consent by the

principal, (2) acceptance of authority by the agent, and (3) control exerted by the principal

over the agent.” Id. (quotation omitted).

       Relying on Glispie, Ervin argues that there was insufficient evidence of

Bridgeforth’s agency relationship with Greyhound. In Glispie, a police officer, acting in

his capacity as a police officer, was dispatched to a building to investigate a report of

trespassing. When he arrived, the officer recognized Glispie as someone he had previously

given oral and written warnings for trespassing and arrested Glispie. Glispie was then

charged with and convicted of Class A misdemeanor trespass. On appeal, we reversed the

conviction because there was no evidence in the record of the building owner’s

manifestation of consent to the agency relationship with the officer or its control over the

officer as its agent and, therefore, no evidence of an agency relationship between the officer

                                              3
and the building owner. Id. We concluded that an officer, “if neither an owner nor an

agent of the owner, cannot create a trespass violation by denying a person entry to private

property and later discovering that person again on the property.” Id. at 823.

       The facts before us are distinguishable from Glispie because Bridgeforth was not

acting in his capacity as a police officer when he encountered Ervin. Instead, he was

employed by Greyhound to patrol the premises and enforce laws and Greyhound’s polices.

The evidence of the employment relationship between Bridgeforth and Greyhound is

sufficient to establish the elements of an agency relationship. See Berry v. State, 4 N.E.3d
204, 206-207 (Ind. Ct. App. 2014) (distinguishing Glispie and affirming trespass

conviction where evidence that off-duty police officers were working as paid security

guards at an apartment complex allowed a reasonable fact-finder to determine that they had

authority to act on behalf of the apartment complex), trans. denied. There is sufficient

evidence to support Ervin’s conviction.

                                       Conclusion

       There is sufficient evidence Bridgeforth was acting as Greyhound’s agent as

required to support Ervin’s conviction for trespass. We affirm.

       Affirmed.

MAY, J., and PYLE, J., concur.




                                             4